Exhibit 10.1

AGREEMENT
 
AGREEMENT (the "Agreement"), entered into as of the of April, 2013, by and among
JKT CONSTRUCTION INC. D/B/A CORCON ("Corcon"), 1NTELLICELL BIOSCIENCES, INC.
("Intellicell"), STEVEN VICTOR, M.D. (the "Guarantor") and WESTERMAN BALL EDERER
MILLER & SHARFSTEIN, LLP (the "Escrow Agent") (collectively, the "Parties" and
individually, a "Party"). Defined terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Receivable Purchase Agreement
(as hereinafter defined).
 
WITNESSETH:
 
WHEREAS, at Intellicell's request and for Intellicell's benefit, Corcon
performed certain construction work at the property located at 460 Park Avenue,
17`h Floor, New York, New York, for use as Intellicell's offices (the "Work");
and
 
WHEREAS, Intellicell failed to pay Corcon in full for the Work, leaving the sum
of $547,000 owed to Corcon (the "Original Debt"); and
 
WHEREAS, Corcon is a party to that certain Receivable Purchase Agreement, dated
as of the date hereof (the "Receivable Purchase Agreement"), pursuant to which
the receivable represented by the Original Debt is proposed to be purchased by
Hanover Holdings I, LLC for a purchase price of $475,000 (the "Purchase Price");
and
 
WHEREAS, as a material inducement to Corcon entering into the Receivable
Purchase Agreement, Intellicell hereby agrees to deposit 19,000,000 shares of
its common stock, traded under the stock ticker symbol "SVFCE", in escrow
pursuant to the terms of this Agreement (the "Deposit"); and
 
WHEREAS, Corcon and Intellicell desire that Escrow Agent act as escrow agent
with respect to the Deposit in accordance with the terms and conditions set
forth below; and
 
WHEREAS, Escrow Agent is willing to act in such capacity. NOW, THEREFORE, the
Parties hereby agree as follows:
 
1. Escrow Agent is hereby appointed as escrow agent to hold and distribute the
Deposit in accordance with the terms hereof and Escrow Agent hereby acknowledges
receipt of the Deposit and agrees to act in such capacity.
 
2. Subject in all instances to the terms of this Agreement, Escrow Agent will
deliver the Deposit to Intellicell or Corcon, as the case may be, upon the
following terms and conditions:
 
               (a)To Intellicell, upon receipt of a written notice from Corcon
that payment has been duly and timely made to Corcon of the Purchase Price in
full, or
 
 
1

--------------------------------------------------------------------------------

 
 
                (b) To Corcon, upon receipt of a written notice from Corcon
stating that the Receivable Purchase Agreement has been terminated for any
reason or that the Purchase Price under the Receivable Purchase Agreement has
otherwise not been paid to Corcon in full for any reason. In such instance, the
Deposit shall be released from escrow to Corcon (the date of which release is
referred to herein as the "Release Date") and Corcon shall use its best efforts
to sell the Deposit in open market transactions from the Release Date to and
including the day that is 10 business days after the Release Date, and the net
proceeds received by Corcon, if any, from any sale of the Deposit (the "Net
Proceeds") shall be applied as follows:
 
(1) In the event the amount of the Original Debt exceeds the sum of the Net
Proceeds, Intellicell shall be obligated to pay to Corcon no later than the 1 1
'11 business day after the Release Date the difference between the amount of the
Original Debt and the Net Proceeds (the "Obligation").
 
(ii) In the event the amount of the Original Debt is less than the sum of the
Net Proceeds, then Corcon shall be obligated to pay Intellicell no later than
the 11th business day after the Release Date the difference between the Net
Proceeds and the amount of the Original Debt.
 
3. As a material inducement to Corcon entering into this Agreement and the
Receivable Purchase Agreement, Guarantor hereby unconditionally and irrevocably
guarantees to Corcon and Corcon's successors, endorsees, transferees or assigns,
the due and punctual payment in full of the Obligation (if any), regardless of
any defense or set­off counterclaim which lntellicell or any other person may
have or assert, and regardless of whether or not Corcon or anyone on behalf of
Corcon shall have instituted any suit, action or proceeding or exhausted its
remedies or taken any steps to enforce any rights against Intellicell or any
other person to compel any such performance or observance or to collect all or
part of any such amount, either pursuant to the provisions of this Agreement,
the Receivable Purchase Agreement or at law or in equity, and regardless of any
other condition or contingency.
 
4. As a material inducement to Corcon entering into this Agreement and the
Receivable Purchase Agreement, Intellicell and Guarantor agree to execute and
deliver the Affidavits of Confession of Judgment in the form attached as
Exhibits "A" and "B" hereto. In addition, Corcon agrees to execute and deliver
to the Escrow Agent the General Release in the form attached as Exhibit "C"
hereto. If Intellicell and/or the Guarantor fail to pay the Obligation (if any)
to Corcon as required herein, then Corcon shall be authorized to immediately and
without notice file of record the Affidavits of Confession of Judgment for the
amount of the Obligation, plus interest, costs, counsel fees and expenses. If
Corcon receives the Purchase Price in full under the Receivable Purchase
Agreement, or if the Net Proceeds exceed the amount of the Original Debt, then
the Affidavits of Confession of Judgment shall be returned to Intellicell and
the Guarantor, and the General Release shall be released by the Escrow Agent to
Intellicell and the Guarantor.
 
 
2

--------------------------------------------------------------------------------

 
 
 
        5. Upon receipt of a written demand for the Deposit from either
Intellicell or Corcon (in either instance, the "Demanding Party") pursuant to
the provisions of Section 2 above, Escrow Agent shall promptly deliver a copy
thereof to the other party hereto (in either instance, the "Receiving Party").
The Receiving Party shall have the right to object to the delivery of the
Deposit by delivery to and receipt by Escrow Agent of written notice of
objection within ten (10) days after the receipt of Escrow Agent's mailing of
such copy to the Receiving Party, but not thereafter. Upon receipt of such
notice of objection, Escrow Agent shall promptly deliver a copy thereof to the
Demanding Party.
 
6. If Escrow Agent shall have received a notice of objection as provided above,
within the time therein prescribed, or any disagreement or dispute shall arise
between or among any of the parties hereto resulting in adverse claims and
demands being made for the Deposit whether or not litigation has been
instituted, then Escrow Agent may in its sole discretion, (i) continue to hold
the Deposit subject to such adverse claims (and Escrow Agent shall not be or
become liable in any way or to any person for its refusal to comply with such
claims or demand), and in the event of any joint written direction from Corcon
and Intellicell, Escrow Agent shall then disburse the Deposit in accordance with
said direction, (ii) Escrow Agent may deposit the Deposit with the clerk of the
court in which said litigation is pending, or (iii) Escrow Agent may (but shall
not be required to) take such affirmative steps as it may, at its option, elect
in order to substitute another impartial party reasonably acceptable to Corcon
and Intellicell to hold the Deposit in accordance with this Agreement subject to
such adverse claims including the commencement of an action for interpleader in
a court of competent jurisdiction, the cost thereof to be borne by whichever of
Corcon and Intellicell is the losing party, and thereupon Escrow Agent shall be
released of and from all liability hereunder. Corcon and Intellicell jointly and
severally agree to reimburse Escrow Agent for any and all expenses incurred in
the discharge of its duties under this Section 6, including, without limitation,
attorneys' fees. Nothing herein, however, shall affect the liability of a
defaulting party to another party for reimbursement of any amount paid to Escrow
Agent under this subsection.
 
7. It is expressly understood that Escrow Agent acts hereunder as an
accommodation to Corcon and Intellicell and as depository only and is not
responsible or liable in any manner whatever for the sufficiency, correctness,
genuineness or validity of any instrument deposited with it, or for the form or
execution of such instruments or for the identity, authority or right of any
person executing or depositing the same, or for the terms and conditions of any
instrument pursuant to which Escrow Agent or the parties may act. The Escrow
Agent shall have no liability other than for its gross negligence or willful
misconduct and shall, in all instances, act in accordance with the terms and
provisions of this Agreement.
 
8. Escrow Agent shall not have any duties or responsibilities except those set
forth in this Agreement and shall not incur any liability in acting upon any
signature, notice, request, waiver, consent, receipt or other paper or document
believed by Escrow Agent to be genuine, and Escrow Agent may assume that any
person purporting to give it any notice on behalf of any party in accordance
with the provisions hereof has been duly authorized to do so.
 
 
3

--------------------------------------------------------------------------------

 
 
9. In the event of a dispute between the parties regarding the disposition of
the Deposit, Escrow Agent may take one of the actions described in Section 6
above, and upon delivery of the Deposit in accordance therewith, Escrow Agent
shall be relieved of all liability, responsibility or obligation with respect to
or arising out of the Deposit and any and all of its obligations therefrom.
 
10. All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, one day after sent by overnight courier
or three days after mailed first class, postage prepaid, by registered or
certified mail, as follows (or to such other address as any party shall
designate by notice in writing to the other in accordance herewith):
 
If to Intellicell, to:
 
460 Park Avenue, 17th Floor New York, New York 10022
 
With a copy to:
 
Richard Friedman, Esq.
Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor
New York, New York 10006
 
If to Guarantor, to:
 
845 U.N. Plaza
 
New York, New York 10017
 
With a copy to:
 
Richard Friedman, Esq.
Sichenzia Ross Friedman Ference LLP 61 Broadway, 32" Floor
New York, New York 10006
 
 
 
4

--------------------------------------------------------------------------------

 
 
 

  If to Corcon, to:       839 Stewart Avenue   Garden City, New York 11530  
Attention: Mr. John Corso       With a copy to:       Westerman Ball Ederer
Miller & Sharfstein, LLP   1201 RXR Plaza   Uniondale, New York 11556  
Attention: Daniel G. Lyons, Esq.       If to Escrow Agent:       Westerman Ball
Ederer Miller & Sharfstein, LLP   1201 RXR Plaza   Uniondale, New York 11556  
Attention: Daniel G. Lyons, Esq.

 
11. The parties acknowledge that Escrow Agent is counsel for Corcon and that
Escrow Agent shall be permitted to represent Corcon in connection with a dispute
under this Agreement or otherwise.
 
12. Within two business days after the execution and delivery of this Agreement
by all parties and the delivery of the Deposit to the Escrow Agent, Corcon shall
discontinue without prejudice its claims in the action titled JKT Construction
Inc. d/b/a Corcon v. Victor Dermatology & Rejuvenation P. C., et al., Index No.
151778/2013 (New York County Supreme Court).
 
13. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
14. This Agreement may not be amended or modified, nor can any provision hereof
be waived, except by a written instrument signed by the party against whom
enforcement of any such amendment, modification or waiver is sought.
 
15. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which constitute one and the same
instrument. Facsimile signatures are valid and binding and shall be deemed
original counterparts to this Agreement.
 
16. This Agreement is to be governed by and construed in accordance with the
laws of the State of New York. In the event of any dispute concerning any
controversy, claim or dispute between the parties hereto or arising out of or
relating to this Agreement or the breach or interpretation hereof, such dispute
shall be adjudicated exclusively in the Supreme Court of the County of Nassau,
New York, and all parties consent to such jurisdiction and venue and hereby
waive any defenses based upon venue, forum non­conveniens or personal
jurisdiction.
 
[Signature Page Follows]
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
 
 
[sign2.jpg]
 
 

INTELLICELL BIOSCIENCES, INC.         By:       Name:     Title:         STEVEN
VICTOR, M.D.  

 
[sign3.jpg]
 
6
 